DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Kachigian on 5/2/22.
The application has been amended as follows: 
In the final line if the abstract, the phrase “Figure 1” is deleted.
Allowable Subject Matter
Claims 1-3, 5, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the independent claims. The closest prior art is as follows.
Borowski teaches a waste management system comprising:
a collection point at which rubbish is received (212);
an application used to notify a rubbish collector that the rubbish is ready for collection [0342];
the application being associated with an individual and wirelessly connected to a server [0370];
characterized in that identification means are provided to enable the application to track the route of the collected rubbish through one or more stages as the rubbish is transferred from the collection point to a disposal point [0370].
Cerveny teaches identification means including one or more cameras for generating at least one image of the items [0056]; said identification means are provided a plurality of stages, said image represented as a string (tracking number is a string that is encoded in barcode – [0040]) , said string being tracked through said plurality of stages using similarity matching (tracking number is matched with data in a database through the supply chain – [0361]).
The prior art fails to teach characterized in that each image of the rubbish is analyzed to extract features which are linked to form a feature tree of said image represented as a string, said string being tracked through said plurality of stages using similarity matching, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876